1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      MIRA PEBBLES,
4
                           Plaintiff,
5                                                        2:19-cv-01746-RFB-VCF
      vs.                                                ORDER
6     SELECT PORTFOLIO SERVICING, INC.;
      AMERICAN HONDA FINANCE CORP.;
7
      EQUIFAX INFORMATION SERVICES LLC;
8
      AND TRANSUNION LLC,
                           Defendants.
9
            Before the court is the Joint Motion to Extend Discovery (ECF NO. 42).
10
            Accordingly,
11
            IT IS HEREBY ORDERED that any opposition to the Joint Motion to Extend Discovery (ECF
12
     NO. 42) must be filed on or before February 6, 2020. No reply required.
13
            DATED this 30th day of January, 2020.
14
                                                               _________________________
15                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
